Grant, J.
(after stating the facts). In Burgess v. Stribling, 134 Mich. 33, we held that the judgment rendered by the probate court, in the proceeding for the appointment, of a guardian, that Mr. Burgess was the husband,- was res judicata in a petition for the appointment of an administrator. This proceeding is between the same parties. We held in that case that the issue of the marriage was distinctly involved in the case, and as distinctly decided. The same issue between the same parties is again sought to be raised in this proceeding. To hold that it can now be raised and determined would be to overrule Burgess v. Stribling. We refer to that case for a discussion of the question and the authorities. It is not important to discuss the other questions raised. It is sufficient to say that the ruling of the court below thereon is correct.
Judgment affirmed.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.